DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment of claim 1 is acknowledged by the Examiner. 	
	Applicant’s cancelation of claims 4-7 is acknowledged by the Examiner. 
	Applicant’s amendment of withdrawn claims 15 and 16 are acknowledged by the Examiner. 	
	Applicant’s cancelation of withdrawn claims 17 and 18 are acknowledged by the Examiner.
	Currently claims 1-3, and 8-14 are pending in the application. 
	Currently claims 15-16, and 19-22 are withdrawn from consideration. 
	Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the reference of Reaux (US 8,371,448 B1) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the reference of Reaux fails to teach of flap maintaining at least one sterile field where the flap is moveable to reveal at least a portion of the second row of pockets on the base drape material in a first position and covers at least a portion In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, nowhere in the disclosure of Reaux would prevent the device of Reaux in combination with Sosnowski from the use of the flap in the way as claimed, e.g., flipping it out of the way while it is still attached, and so the flap as taught by Reaux is capable of being used in the claimed manner when utilized in combination with Sosnowski. Further the reference of Reaux ([Col 6 ln 4-12]) discusses the removal of lower portion 18 to reveal multiple layers of 12; thus the free end of 10 is considered “moveable” and is construed to cover a second row of pockets when 18 is attached as will be addressed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 8-9, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosnowski (US 2013/0152946 A1) in view of Binard et al. (US 3,741,206) (hereinafter Binard) and Reaux (US 8,371,448 B1).
In regards to claim 1, Sosnowski discloses A pocket and drape system (10; see [0024]; see figure 1) comprising: 
a base drape material (12; see [0024]; see figure 1) having an upper edge (upper edge of 12 under pillow; see figure 2), a lower edge (lower edge of 12 by 22; see figure 2), a first side edge (left edge of 12; see figure 2), and a second side edge (right edge of 12; see figure 2) to define a perimeter (see figure 2 that the edges define a perimeter), further wherein the base drape material (12) has a first surface (upper surface of 12; see figure 2) and an opposing second surface (surface of 12 facing the table; see figure 2); and 
a second row of pockets (14; see [0024]; see figure 1) configured on the first surface (upper surface of 12) of the base drape material (12), wherein the second row of pockets (14) includes a free end and a sealed end (as indicated in annotated figure 3 below).

    PNG
    media_image1.png
    430
    419
    media_image1.png
    Greyscale

Sosnowski does not disclose a first longitudinal fold line, a second longitudinal fold line, a first transverse fold line and a second transverse fold line, wherein the first and second transverse fold lines are generally perpendicular to the first and second longitudinal fold lines.
However, Binard teaches an analogous drape (20; see [Col 3 ln 33-46]; see figure 7); comprising a base drape material (22; see [Col 3 ln 33-46]; see figure 7); further comprising a first longitudinal fold line (left 32; see [Col 3 ln 56-67]; see figure 7), a second longitudinal fold line (right 32; see [Col 3 ln 56-67]; see figure 7), a first transverse fold line (upper 42; see [Col 4 ln 7-24]; see figure 7) and a second transverse fold line (lower 42; see [Col 4 ln 7-24]; see figure 7), wherein the first and second transverse fold lines (upper and lower 42) are generally perpendicular to the first and second longitudinal fold lines (left and right 32; see figure 7 that these fold lines are perpendicular to one another) for the purpose of defining specific locations in which to fold the drape so that the drape may be consistently folded in a specified configuration (see [Col 3 ln 56-Col 4 ln 24]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base drape material as disclosed by Sosnowski by including the transverse and longitudinal fold lines as taught by Binard in order to have provided an improved base drape material that would add the benefit of defining specific locations in which to fold the drape so that the drape may be consistently folded in a specified configuration (see [Col 3 ln 56-Col 4 ln 24]) thus allowing the base drape material to be folded in a uniform and compact manner for storage.
Sosnowski as now modified by Binard still does not disclose a flap covering a portion of the first surface of the base drape material, wherein the flap has a first surface and an opposing second surface, wherein the flap maintains at least one sterile field; 
a first row of pockets configured on the first surface of the flap, wherein the first row of pockets includes a free end and a sealed end; 
wherein the flap has a sealed end that is sealed or attached to the base drape material, further wherein the flap has a free end that is moveable such that the flap covers at least a portion of the second row of pockets in a first position and reveals at least a portion of the second row of pockets is a second position.
However, Reaux teaches an analogous drape (132; see [Col 10 ln 6-26]; see figure 9); wherein the drape (132) comprises a first surface (upper surface of 132; see figure 9); wherein the drape further comprises a flap (10; see [Col 2 ln 18-40]; see figure 1) covering a portion of the first surface (upper surface of 132) of the base drape material (material of 132), wherein the flap (10) has a first surface (outer surface of 10; see figure 2) and an opposing second surface (14; see [Col 2 ln 58-67]; see figure 2), wherein the flap (10) maintains at least one sterile field (see [Col 1 ln 41-45]); 
a first row of pockets (22; see [Col 2 ln 27-40]; see figure 1) configured on the first surface (outer surface of 10; see figure 1) of the flap (10), wherein the first row of pockets (22) includes a free end and a sealed end (as indicated in annotated figure 1 below); 
wherein the flap (10) has a sealed end (end comprising 48; see [Col 5 ln 35-67]; see figure 1; end comprising 48 seals or attaches 10 to the base drape material and is therefore considered to be a “sealed end”) that is sealed or attached to the base drape material (material of 132; see [Col 6 ln 53-67]; see figures 9 and 10), further wherein the flap (10) has a free end (as indicated in annotated figure 1 below) that is moveable (see Reaux [Col 6 ln 4-12] in reference to the removal of lower portion 18 to reveal multiple layers of 12; thus the free end of 10 is considered “moveable”) such that the flap (10) covers at least a portion of a second row of pockets (additional 22; see [Col 6 ln 4-12] in reference to the removal of 18 to reveal additional 12 (and therefore additional pockets 22) as such 10 of Reaux is construed to cover a second row of pockets when 18 is attached) in a first position (attached as seen in figure 1) and reveals at least a portion of the second row of pockets in a second position (removed configuration; see [Col 6 ln 4-14]) for the purpose of providing a storage system for medical utensils and maintaining a sterile field during surgery (see [Col 1 ln 40-45] and [Col 2 ln 18-26]).


    PNG
    media_image2.png
    640
    1003
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base drape material as disclosed by Sosnowski as now modified by Binard by including the flap comprising a first row of pockets as taught by Reaux in order to have provided an improved base drape material that would add the benefit of providing a flap with additional pockets for the purpose of providing a storage system for medical utensils and maintaining a sterile field during surgery (see [Col 1 ln 40-45] and [Col 2 ln 18-26]) thus increasing the storage capabilities of the drape.
Sosnowski as now modified by Binard and Reaux still does not explicitly disclose wherein the sealed end is sealed or attached to the base drape material adjacent the sealed end of the second row of pockets. 
However, Reaux further teaches the flap (10) comprises a sealed end (48; see [Col 5 ln 35-67]; see figure 1-2) wherein the sealed end (48) of the flap (10) is applied to a base drape material (material of 132; see figure 9) of the drape (132; see [Col 6 ln 53-67]) at a desired location of the drape (see [Col 7 ln 1-19]).
Therefore at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have positioned the sealed end of the flap adjacent the sealed end of the second row of pockets because Applicant has not disclosed that positioning the sealed end of the flap adjacent the sealed end of the second row of pockets provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Sosnowski as now modified by Binard and Reaux’s flap and drape system and the applicant’s invention to perform equally well with either the flap taught by Sosnowski as now modified by Binard and Reaux or the claimed flap because both flaps are equally capable of being positioned the sealed end of the flap adjacent the sealed end of the second row of pockets.  
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the positioning of the sealed end of the flap to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Sosnowski as now modified by Binard and Reaux since it has been held that a mere rearrangement of parts is an obvious matter of design choice (see MPEP 2144.04 (VI)(C)). Further such a position would add the benefit of applying adhesive in the center portion of the drape which reduces the likelihood that manipulation of the flap would damage the drape while in use.
In regards to claim 2, Sosnowski as now modified by Binard and Reaux discloses the invention as discussed above.
Sosnowski as now modified by Binard and Reaux further discloses wherein the first row of pockets (22 of Reaux) are formed from a clear material (see [Col 3 ln 1-13]).
Sosnowski as now modified by Binard and Reaux does not disclose wherein the second row of pockets are formed from a clear material. 
However, Reaux further teaches a row of pockets (22) which are formed from a clear material (see [Col 3 ln 1-13]) for the purpose of allowing the contents of the pocket to be observed through the wall (see [Col 3 ln 1-13]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the second row of pockets as disclosed by Sosnowski as now modified by Binard and Reaux and to have formed the material of the pocket from a clear material as further taught by Reaux in order to have provided an improved row of second pockets that would add the benefit of allowing the contents of the pocket to be observed through the wall (see [Col 3 ln 1-13]).
In regards to claim 3, Sosnowski as now modified by Binard and Reaux discloses the invention as discussed above.
Sosnowski as now modified by Binard and Reaux further discloses wherein a plurality of vertical seals (laminations, gluing, taping; see Reaux [Col 2 ln 58-67]; see Reaux figure 1; and also indicated by A in annotated figure 2 of Sosnowski below) are present in the first row of pockets (22 of Reaux) and the second row of pockets (14 of Sosnowski) to define individual pockets in each of the first row of pockets (22 of Reaux) and the second row of pockets (14 of Sosnowski). 

    PNG
    media_image3.png
    400
    369
    media_image3.png
    Greyscale

In regards to claim 8, Sosnowski as now modified by Binard and Reaux discloses the invention as discussed above.
Sosnowski further discloses wherein a boundary (as indicated by B in annotated figure 1 below) exists between the perimeter (edges of 12 as discussed above) of the base drape material (12) and the first row of pockets, the second row of pockets (14), or both (see annotated figure 1 below that the boundary exists between the perimeter of 12 and the second row of pockets 14).

    PNG
    media_image4.png
    332
    400
    media_image4.png
    Greyscale

In regards to claim 9, Sosnowski as now modified by Binard and Reaux discloses the invention as discussed above.
Sosnowski does not explicitly disclose wherein the boundary spans a distance ranging from 40 millimeters to about 150 millimeters. 
However, Sosnowski further discloses “a drape can comprise a plurality of pockets…arranged in a variety of suitable configurations” (see [0024]) and “a pouch and pockets can be attached to a sheet in any variety of suitable configurations with respect to an upper portion and a lower portion” (see [0025]).
Therefore at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have formed the boundaries between the pockets and the edge of the drape to span a distance ranging from the claimed range of 40 millimeters to 150 millimeters because Applicant has not disclosed that such a range between the pockets and the edge of the drape provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Sosnowski as now modified by Binard and Reaux’s drape system and the applicant’s invention to perform equally well with either the pocket and drape system taught by Sosnowski as now modified by Binard and Reaux or the claimed pocket and drape system because both pocket and drape systems are equally capable of being formed with a boundary between the edge of the drape and pockets spans a distance ranging from 40 millimeters to about 150 millimeters. 
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify boundary to obtain the invention as specified in claim 9 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Sosnowski as now modified by Binard and Reaux (see MPEP 2144.04 (IV)(A)). Further it would have been obvious to one of ordinary skill in the art to form the boundary from the claimed range in order to have provided an improved boundary that would provide enough material between the pockets and the edge of the base drape material, such that the edge of the base drape material would not tear in the instance a heavier medical instrument were to be inserted into the pocket
In regards to claim 12, Sosnowski as now modified by Binard and Reaux discloses the invention as discussed above.
Sosnowski as now modified by Binard and Reaux further discloses wherein the first row of pockets (22 of Reaux) and the second row of pockets (14 of Sosnowski) contain instruments, medical supplies, or a combination thereof for use in a multi-step sequential procedure (first, see Sosnowski [0024] in reference to pockets being preloaded with instruments or medical supplies; second, due to most surgical procedures requiring multiple steps (incision, stitching, etc.) the instruments are construed to be for multi-step procedures; thus as now combined Sosnowski as now modified by Binard and Reaux would include multiple instruments or medical supplies included in the first and second row of pockets for a multi-step procedure). 
In regards to claim 13, Sosnowski as now modified by Binard and Reaux discloses the invention as discussed above.
Sosnowski further discloses wherein the multi-step sequential procedure is selected from procedures for abdominal aortic aneurysm repair; limb amputation; appendix surgery; AV shunt for dialysis; bile duct, liver, or pancreatic surgery; breast surgery; cardiac surgery; coronary bypass with chest and donor incisions; coronary bypass graft; carotid endarterectomy; gallbladder surgery; colon surgery; craniotomy; cesarean section; spinal fusion; open reduction of fracture; gastric surgery; herniorrhaphy; hip prosthesis; heart transplant; abdominal hysterectomy; knee prosthesis; kidney transplant; laminectomy; liver transplant; neck surgery; kidney surgery; ovarian surgery; pacemaker surgery; prostate surgery; peripheral vascular bypass surgery; rectal surgery; small bowel surgery; spleen surgery; thoracic surgery; thyroid and/or parthyroid surgery; vaginal hysterectomy; ventricular shunt; and exploratory laparotomy (see [0003] in reference to vaginal procedures (such as vaginal hysterectomy) thus at least vaginal hysterectomy is contemplated as one of the multi-step procedures the pocket and drape system as disclosed by Sosnowski as now modified by Binard and Reaux is capable of being used for; see also [Abstract] in reference to a broad recitation of “medical procedures” thus the pocket and drape system is interpreted as being capable of being used in any of the aforementioned procedures).
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosnowski (US 2013/0152946 A1) in view of Binard et al. (US 3,741,206) (hereinafter Binard) and Reaux (US 8,371,448 B1) as applied to claims 1-9, and 12-13 above, and further in view of Neis et al. (US 2019/0142541 A1) (hereinafter Neis).
In regards to claim 10, Sosnowski as now modified by Binard and Reaux discloses the invention as discussed above.
Sosnowski as now modified by Binard and Reaux does not disclose wherein the base drape material, the flap, or both are formed from a sterilization material. 
However, Neis discloses an analogous drape (10; see [0018]; see figure 1) comprising an analogous base drape material (13; see [0018]; see figure 1) wherein the base drape material (13) the flap, or both are formed from a sterilization material (see [0020] in reference to sheet material suitable for 13, one of which being spunbond-meltblown-spunbond material; SMS is construed to be sterilization material due to Applicant’s own disclosure [0004]) for the purpose of providing a material that has great durability and strength, and great water repelling capabilities (as evidenced by https://bluethundertechnologies.com/introduction-sms-material/#:~:text=Why%20Combine%20Spunbond%20with%20Meltblown,moisture%20if%20it%20becomes%20wet.&text=Production%20of%20melt%2Dblown%20fibers.). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the base drape material as disclosed by Sosnowski as now modified by Binard and Reaux and to have made the base drape material from spunbond-meltblown-spunbond material as taught by Neis in order to have provided an improved base drape material that would add the benefit of providing a material that has great durability and strength, and great water repelling capabilities (as evidenced by https://bluethundertechnologies.com/introduction-sms-material/#:~:text=Why%20Combine%20Spunbond%20with%20Meltblown,moisture%20if%20it%20becomes%20wet.&text=Production%20of%20melt%2Dblown%20fibers.).
In regards to claim 11, Sosnowski as now modified by Binard, Reaux, and Neis discloses the invention as discussed above.
Sosnowski as now modified by Binard, Reaux, and Neis further discloses wherein the sterilization material (spunbond-meltblown-spunbond material as discussed above) comprises a spunbond-meltblown-spunbond (SMS) material (see Neis [0020]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosnowski (US 2013/0152946 A1) in view of Binard et al. (US 3,741,206) (hereinafter Binard) and Reaux (US 8,371,448 B1) as applied to claims 1, 3-9, and 12-13 above, and further in view of Thompson (US 5,010,899) and Miller et al. (US 2007/0084742 A1) (hereinafter Miller).
In regards to claim 14, Sosnowski as now modified by Binard and Reaux discloses the invention as discussed above.
Sosnowski as now modified by Binard and Reaux does not disclose wherein one or more elastic loops are disposed on the base drape material. 
However, Thompson discloses an analogous drape (10; see [Col 2 ln 46-54]; see figure 1) comprising an analogous base drape material (28; see [Col 3 ln 3-20]; see figure 1) wherein one or more elastic loops (24; see [Col 2 ln 66-68]; see figure 2) are disposed on the base drape material (28; see figure 2) for the purpose of providing a means for maintaining medical devices in a position during a surgical procedure (see [Col 2 ln 65-Col 3 ln 2]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base drape material as disclosed by Sosnowski as now modified by Binard and Reaux by including the loops disposed on the base drape material as taught by Thompson in order to have provided an improved base drape material that would add the benefit of providing a means for maintaining medical devices in a position during a surgical procedure (see [Col 2 ln 65-Col 3 ln 2]).
Sosnowski as now modified by Binard, Reaux, and Thompson does not disclose wherein the loops are elastic loops. 
However, Miller teaches an analogous loop (54; see [0066]; see figure 6) wherein the loops (54) are elastic loops (see [0066]) for the analogous purpose of positioning components on the device (see [0070]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loops as disclosed by Sosnowski as now modified by Binard, Reaux, and Thompson and to have made the loops from an elastic material as taught by Miller in order to have provided an improved loop that would add the benefit of providing the analogous purpose of positioning components on the device (see [0070]) and an elastic loop would add the benefit of allowing the loop to expand and contract to retain multiple sizes of components or medical equipment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wiley et al. (US 2015/0101616 A1) which discloses an analogous flap (10; see [0021]; see figure 1a) comprising a row of pockets (16; see [0024]; see figure 1c) comprising free ends and sealed ends (see figure 1a); wherein the flap (10) is applied to a base drape material (54; see [0031]; see figure 4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754